IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,351


EX PARTE TOMMY WAYNE JACKSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
CAUSE NO. 14715 IN THE 2ND JUDICIAL DISTRICT COURT
IN CHEROKEE COUNTY


 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX. CODE CRIM. PROC.  Applicant was convicted of manufacture of
more than one gram of methamphetamine and punishment was assessed at imprisonment
for thirty years.  This conviction was affirmed on appeal.  Jackson v. State, No. 12-03-145-CR (Tex. App. - Tyler 2004, no pet.)
	Applicant contends that his sentence is void because it exceeds the statutory
maximum for this offense.  The trial court has entered findings that Applicant was
convicted of manufacturing between one and four grams of methamphetamine, that the
jury was incorrectly instructed that the punishment range was from five to 99 years or life
in prison, and that no prior convictions were alleged for enhancement.  This offense is a
second degree felony with a maximum authorized punishment of twenty years, so the
sentence is unauthorized, and Applicant is entitled to relief.  Ex parte Beck, 922 S.W.2d
181 (Tex. Crim. App. 1996).
	Relief is granted.  The sentence in count two of cause number 14715 in the 2nd
Judicial District Court of Cherokee County is vacated.  That portion of the cause is
remanded to the trial court for a new assessment of punishment.  Article 44.29(b), TEX.
CODE CRIM. PROC.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.
DELIVERED: March 1, 2006
DO NOT PUBLISH